EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bruce Kramer on 12/23/21.
The application has been amended as follows: 
	Claims 1-3 and 9-14 were cancelled.
	Claim 4, lines 1-2: “A method for producing the green sand mold recited in claim 1, comprising” has been changed to
--A method for producing a green sand mold for producing a cast steel article, the green sand mold comprising casting sand comprising sand, a binder, and a carbonaceous component, wherein the carbonaceous component is powder and is present in an amount of 3 parts or less by mass per 100 parts by mass of the sand, at least a recess including a cavity for forming said cast steel article being provided with a coating layer consisting of casting sand particles and a thermally cured thermosetting resin covering the casting sand particles, and said coating layer having average hardness measured by a self-hardening hardness meter of 50-95 and a thickness of 0.5-2.5 mm, said method comprising: --
	Claim 4, line 7: “an organic solvent” was changed to --ethanol--
	Claim 15, line 2: “and the organic solvent is ethanol” was deleted.

Reasons for Allowance
Claims 4-8 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:

In particular, the prior art of record fails to teach or suggest a step of coating at least said recess with a coating solution consisting of a thermosetting resin and ethanol, in combination with the remaining features of independent claim 4, such as said coating layer having average hardness measured by a self-hardening hardness meter of 50-95 and a thickness of 0.5-2.5 mm.
The closest prior art of record, Unosaki (JP S61-56752, cited in PTO-892 mailed 4/06/18) teaches a green sand mold having a solidified hard layer formed on a cavity surface of said mold (translation, claim 1).  The solidified hard layer is formed from a solidifying solution which is a mixture of a binder and curing agent (translation, Structure of the Invention) with examples of a furan resin binder and organic sulfonic acid curing agent (example 1) and phenolic resin and polyisocyanate binders with a curing agent of an organic base compound (example 2).  Salzberg (US 2,313,674, cited in PTO-892 mailed 1/08/20) teaches a coating for a foundry mold comprising a water solution of thermosetting phenol-formaldehyde resin (p.2 col 1 lines 35-75).  However, the prior art of record fails to teach a coating solution consisting of a thermosetting resin and ethanol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735